Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to filings received 02/26/2021 for application 17/187,042.
Claims 1, 13 and 20 being independent.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of classifying cryptocurrencies associated with respective outputs of the subgroup of outputs as internally transferred cryptocurrencies or externally transferred cryptocurrencies based on a correlation between the user information and inputs of the one or more transactions; obtaining a first cost value of a first externally transferred cryptocurrency associated with a first output of a first transaction, wherein the subgroup of outputs comprises the first output; identifying, in the one or more transactions of the user, a second transaction that has a first input that corresponds to the first output of the first transaction; and computing a second cost value of an output of the second transaction that is associated with the user information to proportionally correspond to the first cost value without significantly more. 
Claim 1 recites: 
obtaining user information indicating one or more addresses of a user; 
detecting one or more transactions of the user in a blockchain history based on the user information, wherein the blockchain history is obtained in one or more transmissions;
identifying, in the one or more transactions of the user, a subgroup of outputs, wherein each output of the subgroup of outputs is associated with one of the one or more addresses of the user; 
classifying, cryptocurrencies associated with respective outputs of the subgroup of outputs as internally transferred cryptocurrencies or externally transferred cryptocurrencies based on a correlation between the user information and inputs of the one or more transactions, wherein externally transferred cryptocurrencies are transferred from a third party to the user, wherein internally transferred cryptocurrencies are transferred from the user and to the user; 
obtaining a first cost value of a first externally transferred cryptocurrency associated with a first output of a first transaction, wherein the subgroup of outputs comprises the first output; 
identifying, in the one or more transactions of the user, a second transaction that has a first input that corresponds to the first output of the first transaction; and 
computing a second cost value of an output of the second transaction that is associated with the user information to proportionally correspond to the first cost value.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of classifying cryptocurrencies associated with respective outputs of the subgroup of outputs as internally transferred cryptocurrencies or externally transferred cryptocurrencies based on a correlation between the user information and inputs of the one or more transactions; obtaining a first cost value of a first externally transferred cryptocurrency associated with a first output of a first transaction, wherein the subgroup of outputs comprises the first output; identifying, in the one or more transactions of the user, a second transaction that has a first input that corresponds to the first output of the first transaction; and computing a second cost value of an output of the second transaction that is associated with the user information to proportionally correspond to the first cost value. Therefore, the claims fall under “concepts performed in the human mind” relating to a “Mental processes” i.e. including an observation, evaluation, judgment, opinion. Claims 13 and 20 are interpreted under the same premise.
This judicial exception is not integrated into a practical application because the combination of additional element(s) of claim 1, “a remote server” and “a computer” for providing user information indicating one or more addresses of a user and classifying cryptocurrencies associated with respective outputs of the subgroup of outputs as internally transferred cryptocurrencies or externally transferred cryptocurrencies based on a correlation between the user information and inputs of the one or more transactions are recited at a high level of generality i.e., as a generic processor performing a generic computer function of sending, receiving, and processing data. These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of mobile transportation services.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
The dependent claims 2-12 & 14-19 provide further descriptive limitations of elements. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For these reasons, claims 2-12 & 14-19 are ineligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./ 
Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/8/2022